Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: the claims contain parenthetical identifiers after the compounds e.g. (B.2.1) which make the claim difficult to read and are unnecessary, please remove them especially since periods are not supposed to be present in claims other than at the end of a claim or when used for abbreviations. As these are not abbreviations they are not a permitted used of periods as per MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is indefinite because it does not contain an active step for including the urea-containing fertilizer as there is no active step with the urea-containing fertilizer then it is unclear how the plants are getting the fertilizer. To overcome this rejection, the claim should be reworded similar to the following: The method according to claim 2, wherein the method further comprises applying a urea-containing fertilizer selected from the group consisting of urea…to the plant, soil, locus thereof where the plant is growing or intended to grow.
	Claim 4 and 6 are indefinite because they both claim “the application” however application is not an active step and the previous active step of claim 2 from which claim 4 and claim 6 ultimately depends is treating thus, applicants should use treating and active verbs in their claims to signify active steps of their claimed methods. To overcome this rejection the examiner suggests the following wording for example for claim 4:
	The method according to claim 2, wherein the treating of the (thio)phosphoric acid triamide and the herbicide is carried out simultaneously or with a time lag.
	Claim 6 is also indefinite because it depends from claim 4 which depends from claim 2 none of which disclose/claim “the urea-containing fertilizer” that is claimed in claim 6. As such claim 6 lacks antecedent basis for the urea fertilizer that is claimed. The examiner suggests changing the dependency of claim 6 to claim 3 which does claim a urea-containing fertilizer.
	Claims 7-8 are also rejected under 112 (b) because they depend either directly or indirectly from claim 6, which depends from claim 4 and claims 7-8 do not resolve the indefinite issues of claims 4 and 6 which are discussed above.
	 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 depends from claim 7 which already claims wherein the time lag is an interval selected from the group consisting of 1 day, 2 days, 3 days, 1 week, 2 weeks, and 3 weeks. Claim 8 does not further limit claim 7 from which it depends because it claims the exact same scope of time lag. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN204138560 (‘560).
Regarding claim 1, ‘560 teaches nitrogenous fertilizer compositions, and appear to specifically prefer urea fertilizer compositions, which comprise a urease inhibitor layer, e.g. NBPT, and which comprises a weeding oxidant layer, e.g. glyphosate (See abstract; 3rd-6th paragraph after utility model content title in english machine translation which expressly discloses NBPT and glyphosate; claims) and in the 9th paragraph of this section they report that these formulations improve the fertilization rate/effect on plants, and the utilization rate of the fertilizer.
‘560 teaches all limitations of claim 1 and thereby anticipates claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahn et al. (US20110154874), and further in view of Howat et al. (US20040192552), Baylis (Pest. Manag. Sci., 2000, 56, 299-308), and Puri et al. (WO2013035106, from IDS).
Applicant’s claim:
-- A composition comprising: c) atleast one (thio)phosphoric acid triamide (T), wherein the (thio) phosphoric acid triamide (T) is selected from the group consisting of N-n- butylthiophosphoric acid triamide (NBPT) and N-n-propylthiophosphoric acid 25 triamide (NPPT); and d) atleast one herbicide selected from the group consisting of dicamba (B.17.5), glyphosate (B.2.1), propaquizafop (B.3.5), cycloxydim (B.6.2), bomoxynil (B.9.1), imazamox (B.10.1), nicosulfuron (B.13.7), tribenuron (B.13.10), 30 saflufenacil (B.17.10), topramezone (B.17.2), dimethenamid (B.1.2), and 2,4- dichlorophenoxyacetic acid (2,4-D) (B.11.1).
-- A method for at least one of increasing the health of a plant and increasing the herbicidal activity of a herbicide, the method comprising: treating at least one of (a) a plant growing on at least one of soil or soil substituents, and (b) and at least one of the locus, soil, and soil substituents where the plant is at least one of growing or intended to grow, with c) at least one (thio) phosphoric acid triamide (T), wherein the (thio) phosphoric acid triamide (T) is selected from the group consisting of N-n- 10 butylthiophosphoric acid triamide (NBPT) and N-n-propylthiophosphoric acid triamide (NPPT); and d) at least one herbicide selected from the group consisting of dicamba (B.17.5), glyphosate (B.2.1), propaquizafop (B.3.5), cycloxydim (B.6.2), bomoxynil (B.9.1), 15 imazamox (B.10.1), nicosulfuron (B.13.7), tribenuron (B.13.10), saflufenacil (B.17.10), topramezone (B.17.2), dimethenamid (B.1.2), and 2,4-dichlorophenoxy- acetic acid (2,4-D) (B.11.1).

Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claim 1, Rahn teaches compositions which comprise at least one (thio)phosphoric acid triamide, specifically applicant’s instantly claimed/preferred N-(n-butyl)thiophosphoric acid triamide (NBPT) in amounts of 40-95% by weight based on the total weight of the additive composition of A and B, and wherein their composition of triamide with an amine can be combined (0.001 to 0.5%) with urea fertilizers which contain herbicides (0.01-20%) by weight based on the total weight of the fertilizer composition and wherein this composition can be mixed with urea containing fertilizers to form compositions comprising all of the claimed components (see entire document; Abstract; [0004]; [0016]; [0026-0028]; [0031, 40-95%]; [0033]; [0036]; [0053, herbicides, 0.01-20%]; Claims; [0047];  [0049]; [0052-0054]; [0006]; Example 3).
Rahn further teaches wherein their compositions of their component A) which is the claimed triamide and their component B) which is an amine/contains an amino group can further comprise herbicides and urea fertilizer and wherein the inventive compositions which would include compositions comprising NBPT, component B, urea fertilizer, and herbicide(s) can exhibit unexpectedly high biological activity when applied to plants/soil to improve plant health by increasing the yields of the plants which reads on claims 2-6 (See [0047]; [0049]; [0052-0054]; [0006]; Example 3).
Regarding claims 7-8, as the claims are currently written they do not actually require application with the time lag, they only further define the time lag of claim 6 and claim 7 (which appears to be a typo as the claim dependency appears to be incorrect throughout applicant’s method claims). Thus, because the time lags of claimed days are not actually required of claims 7 and 8, Rahn still reads on these claims.
If applicant’s intend claims 7-8 to actually require the time lag they should be rewritten similar the following: “The method according to claim 6, wherein the applying step of claim 6 is carried out with a time lag, and the time lag is selected from the group consisting of 1 day…”
Ascertainment of the difference between prior art and the claims (MPEP 2141.02)
Regarding claims 1-8, Rahn does not teach wherein the herbicide is one of those specifically listed in the instant claims, e.g. glyphosate. However, this deficiency in Rahn is addressed by Howat and Baylis and Puri.
Howat teaches that it was known in the art to combine urea containing nitrogen fertilizers with glyphosate (See Abstract; Claims, esp. 17-20; [0101]; [0103]; [0110]).
Puri teaches that it was known to use glyphosate with urea fertilizers and combinations which can include the claimed NBPT because the glyphosate is known to enhance fertilizer quality (See pg. 8, ln. 11-pg. 9, ln. 16).
Baylis teaches that glyphosate is the world’s biggest selling and fastest growing herbicide, which therefore means if it is the world’s biggest selling, it is most likely the most commonly used herbicide in the world (see Abstract; pg. 299, left column).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to add glyphosate as the herbicide to the composition of NBPT and urea containing nitrogen fertilizer that is taught by Rahn because Rahn teaches that their composition can further comprise herbicides that do not appear to be limited in scope and as is taught by Howat glyphosate is a known herbicidal compound which is known in the art to be combined with urea containing nitrogen fertilizers and is compatible for use with a variety of agricultural active agents and as is taught by Puri, glyphosate is known to enhance the quality of fertilizers, and Baylis teaches that glyphosate is the world’s best-selling and fastest growing herbicide, e.g. it is a very commonly used herbicide world-wide. Thus, it would have been obvious to one of ordinary skill in the art to select glyphosate as the herbicide to combined with UAN and triamide in Rahn since it is such a commonly used herbicide that is known to increase the quality of fertilizers including urea fertilizers, especially since Rahn teaches combining herbicides in the same amounts/ratios as are instantly disclosed with the same phosphoric acid triamides and Rahn teaches wherein less than normal amounts of herbicide/reduced amounts of herbicide can be used in their composition, e.g. 0.1%, and when lower than normal amounts are used this would allow for increased biological activity, e.g. improved plant health/yields and/or herbicidal activity of the instantly claimed methods. Especially, since Rahn does not limit the herbicides that can be combined in their compositions with the phosphoric acid triamides and one of ordinary skill in the art would have been motivated to select glyphosate as the herbicide because it is one of the most, if not the most, commonly used herbicide in the world since it is the best-selling herbicide in the world, and it was known to increase the quality of fertilizers as is taught by Puri, Howat, and Baylis and as such one of ordinary skill in the art would have had motivation to select the claimed combinations for accomplishing the claimed methods when looking to the prior art because of these combined teachings. Especially since the courts have previously determined, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, even if the ranges of ratios in the prior art are broad they still render the composition of the instant claims prima facie obvious because the prior art already recognizes that the combinations similar to those instantly claimed exhibit unexpected benefits to plant health, etc. 
Regarding the instantly claimed method of increasing health of a plant and/or increasing herbicidal activity of a herbicide by treating plants/soil with the claimed combinations, it would have been obvious to one of ordinary skill in the art at the time of the instant filing that the claimed method is being accomplished by the combined prior art because Rahn already teaches that herbicides when combined with NBPT and urea fertilizers lead to improved plant health/yields and as such it would be obvious to use the claimed herbicide(s) e.g. glyphosate in the method of Rahn for the reasons discussed above in order to develop the claimed methods because Rahn already recognizes the effects of combining NBPT, urea-containing fertilizers and herbicides lead to improved plant health/yields, and improved biological properties.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2-8 is also rejected under 35 U.S.C. 103 as being unpatentable over CN204138560 (‘560) as applied to claim 1 above and further in view of Rahn et al. (US20110154874).
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding claims 1-6, ‘560 teaches nitrogenous fertilizer compositions, and appear to specifically prefer urea fertilizer compositions, which can comprise NBPT and glyphosate (See abstract; 3rd-6th paragraph after utility model content title in english machine translation which expressly discloses NBPT and glyphosate; claims) and in the 9th paragraph of this section they report that these formulations improve the fertilization rate/effect on plants, and the utilization rate of the fertilizer. ‘560 further teaches application of the fertilizer granule/particle comprising the claimed agents (glyphosate, NBPT, and urea fertilizer) to the soil where crops are being grown/intended to be grown which reads on simultaneous application/using the composition of claim 1 as claimed in claims 2-6 (See abstract; paragraph after, “The utility model has the advantages that:” see three paragraphs after title “Utility model content”; Embodiment section/example; claim).
Regarding claims 7-8, as the claims are currently written they do not actually require application with the time lag, they only further define the time lag of claim 6 and claim 7 (which appears to be a typo as the claim dependency appears to be incorrect throughout applicant’s method claims). Thus, because the time lags of claimed days are not actually required of claims 7 and 8, ‘560 still reads on these claims.
If applicant’s intend claims 7-8 to actually require the time lag they should be rewritten similar the following: “The method according to claim 6, wherein the applying step of claim 6 is carried out with a time lag, and the time lag is selected from the group consisting of 1 day…”
Ascertainment of the difference between prior art and the claims (MPEP 2141.02)
Regarding claims 1-8, ‘560 does not specifically teach wherein their combination leads to improved herbicidal activity and/or increasing the health of the plant. However, this deficiency is addressed by Rahn.
Rahn further teaches wherein their compositions of their component A) which is the claimed triamide, e.g. NBPT and their component B) which is an amine/contains an amino group can comprise the herbicides and urea fertilizer and wherein the inventive compositions include compositions comprising NBPT, component B, urea fertilizer, and herbicide(s) can exhibit unexpectedly high biological activity, including plant growth which reads on the claimed plant/health (See [0047]; [0049]; [0052-0054]; [0006]; Example 3).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing that the instantly claimed methods of increasing the health of a plant and/or increasing the herbicidal activity of a herbicide are being accomplished by the application of the fertilizer of ‘560 to the soil where plants are growing/intended to grow because Rahn teaches that their related/similar compositions to those of ‘560 which comprise: component A) which is the claimed triamide, e.g. NBPT and their component B) which is an amine/contains an amino group can comprise the herbicides and urea fertilizer and wherein the inventive compositions include compositions comprising NBPT, component B, urea fertilizer, and herbicide(s) can exhibit unexpectedly high biological activity, including plant growth which reads on the claimed plant/health. Further as the claimed composition is known in the art as taught by ‘560 and is taught to be applied to soil to fertilize crops then it is obvious that the claimed methods were already being accomplished with the application of ‘560’s fertilizer composition/granules to the soil.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616